Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 – 5, 7 – 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al (US20170322052A1) (herein after Paul).

	Regarding Claim 1, Paul teaches a sensor comprising: a substrate (Fig. 6a, 6b, Para. [0070] FIGS. 6a and 6b show chip layouts of an angle sensor 30.1 or 30.2 respectively, which are each of identical construction but may, as already explained with regard to FIGS. 3a, 3b and 4a, 4b; The two Wheatstone bridges 40, 42 serve to determine a sine and a cosine component of a magnetic field and are arranged on a chip substrate 32; Examiner interpretation: angle 30.1 (the sensor) comprises substrate 32 (the substrate)) having a first region and a second region (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3; Examiner interpretation: “the area under R2 and R4 is the first region, the area under R1 and R3 is the second region”); a first series of first magnetoresistive (MR) elements formed on the substrate, the first series of first MR elements including at least two first MR elements (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation “R1 and R2 (the first series), R1 and R2 (two first MR elements)”); and a second series of second MR elements that is coupled in parallel with the first series of first MR elements to form a bridge circuit, the second series of second MR elements being formed on the substrate, the second series of second MR elements including at least two second MR elements (Fig. 3a, Para. [0060]: R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation: “R3 and R4 (the second series), R3 and R4 (two second MR elements)”), each of the at least two second MR elements having a different pinning direction than each of the at least two first MR elements  (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 — have an antiparallel pinning direction. R2 and R4 — have an antiparallel pinning direction; Examiner interpretation: “R1 to R4 have different pinning directions”), wherein one of the at least two first MR elements and one of the at least two second MR elements are formed in the first region of the substrate and have different pinning directions, and wherein another one of the at least two first MR elements and another one of the at least two second MR elements are formed in the second region of the substrate and have different pinning directions. (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation: “the area under R2 and R4 is the first region, the area under R1 and R3 is the second region”)

	Regarding Claim 2, Paul teaches the limitations of claim 2, which this claim depends on.
	Paul further teaches, the sensor of claim 1, further comprising a body (Fig. 6a, Para. [0070] chip layouts of an angle sensor 30.1 or 30.2 respectively) arranged to encapsulate the substrate, the first series of first MR elements, and the second series of second MR elements. (Fig. 6a, Para. [0070]; Examiner interpretation: “the chip is the body”)

	Regarding Claim 3, Paul teaches the limitations of claim -1, which this claim depends on.
	Paul further teaches, the sensor of claim 1, wherein: the first series of first MR elements includes an upper first MR element and a lower first MR element, the lower first MR element being electrically coupled to a voltage supply terminal of the sensor via the upper first MR element   (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout —. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout; Examiner interpretation: “R2 is the upper first element, R1 is the lower first element”), the second series of second MR elements includes an upper second MR element and a lower second MR element, the lower second MR element being electrically coupled to the voltage supply terminal of the sensor via the upper second MR element (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout — R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout; Examiner interpretation: “R4 is the upper second element, R3 is the lower second element”), and the upper first MR element and the upper second MR element are formed in the first region of the substrate, and the lower first MR element and the lower second MR element are formed in the second region of the substrate. (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation: “the area under R2 and R4 is the first region, the area under R1 and R3 is the second region”)

	Regarding Claim 4, Paul teaches the limitations of claim 1, which this claim depends on.
	Paul further teaches, the sensor of claim 1, wherein at least one of the first MR elements includes a giant magnetoresistance (GMR) element, and at least one of the second MR elements includes a giant magnetoresistance (GMR) element. (Fig. 1, Para. [0031] In one advantageous further development, the magnetoresistive resistor arrangements may be AMR-, GMR-, or TMR-resistor arrangements, which are arranged on a chip substrate.)

	Regarding Claim 5, Paul teaches the limitations of claim 1, which this claim depends on.
	Paul further teaches, the sensor of claim 1, wherein at least one of the first MR elements includes a tunnel magnetoresistance (TMR) element, and at least one of the second MR elements includes a tunnel magnetoresistance (TMR) element. (Fig. 1, Para. [0031] In one advantageous further development, the magnetoresistive resistor arrangements may be AMR-, GMR-, or TMR-resistor arrangements, which are arranged on a chip substrate.)

	Regarding Claim 7, Paul teaches the limitations of claim 1, which this claim depends on.
	Paul further teaches, the sensor of claim 1, wherein: a first output node of the bridge circuit is coupled between the at least two first MR elements, and a second output node of the bridge circuit is coupled between the at least two second MR elements (Fig. 3a, Para. [0062] With regard to circuitry, the measuring bridge 10.1 shown in FIG. 3a may be converted into the measuring bridge 10.2 shown in FIG. 3b by swapping the supply voltage and output voltage contacts Vb and Vout; Examiner interpretation “the Vb terminal is the output”), and the at least two first MR elements have a first pinning direction, and the at least two second MR elements have a second pinning direction that is opposite to the first pinning direction. (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation “R1 to R4 have different pinning directions”)

	Regarding Claim 8, Paul teaches, a sensor comprising: a substrate (Fig. 6a, 6b, Para. [0070] FIGS. 6a and 6b show chip layouts of an angle sensor 30.1 or 30.2 respectively, which are each of identical construction but may, as already explained with regard to FIGS. 3a, 3b and 4a, 4b; The two Wheatstone bridges 40, 42 serve to determine a sine and a cosine component of a magnetic field and are arranged on a chip substrate 32; Examiner interpretation: angle 30.1 (the sensor) comprises substrate 32 (the substrate)) having a first region and a second region (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3; Examiner interpretation: “the area under R2 and R4 is the first region, the area under R1 and R3 is the second region”); a first series of first magnetoresistive (MR) elements formed on the substrate (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation “R1 and R2 (the first series), R1 and R2 (two first MR elements)”); a second series of second MR elements formed on the substrate, the second series of second MR elements being coupled in parallel to the first series of MR elements to form a bridge circuit (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation “R3 and R4 (the second series), R3 and R4 (two second MR elements)”), at least two of the first MR elements having a first pinning direction and at least two of second MR elements having a second pinning direction that is different from the first pinning direction (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 — have an antiparallel pinning direction. R2 and R4 — likewise have an antiparallel pinning direction; Examiner interpretation: “R1 to R4 have different pinning directions”); and a body arranged to encapsulate the substrate, the first series of first MR elements, and the second series of second MR elements, (Fig. 6a, Para. [0070] FIGS. 6a and 6b show chip layouts of an angle sensor 30.1 or 30.2 respectively, which are each of identical construction but may, as already explained with regard to FIGS. 3a, 3b and 4a, 4b; Examiner interpretation “the chip is the body”) wherein one of the first MR elements and one of the second MR elements are formed in the first region of the substrate and have different pinning directions, wherein another one of the first MR elements and another one of the second MR elements are formed in the second region of the substrate and have different pinning directions. (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation “the area under R2 and R4 is the first region, the area under R1 and R3 is the second region”)

	Regarding Claim 9, Paul teaches the limitations of claim 8, which this claim depends on.
	Paul further teaches, the sensor of claim 8, further comprising: a first leadframe extending from the body, the first leadframe being electrically coupled to a first output voltage terminal of the bridge circuit (Fig. 3a, Para. [0062] With regard to circuitry, the measuring bridge 10.1 shown in FIG. 3a may be converted into the measuring bridge 10.2 shown in FIG. 3b by swapping the supply voltage and output voltage contacts Vb and Vout; Examiner interpretation “the node between R1 and R2 is the first output node and the first leadframe”); and a second leadframe extending from the body, the second leadframe being electrically coupled to a second output voltage terminal of the bridge circuit. (Fig. 3a, Para. [0062] With regard to circuitry, the measuring bridge 10.1 shown in FIG. 3a may be converted into the measuring bridge 10.2 shown in FIG. 3b by swapping the supply voltage and output voltage contacts Vb and Vout; Examiner interpretation “the node between R3 and R4 is the second output node and the second leadframe”)

	Regarding Claim 10, Paul teaches the limitations of claim 8, which this claim depends on.
	Paul further teaches, the sensor of claim 8, wherein: the first series of first MR elements includes an upper first MR element and a lower first MR element, the lower first MR element being electrically coupled to a voltage supply terminal of the sensor via the upper first MR element (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout — R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout —; Examiner interpretation “R1 is coupled to Vout through R2”), the second series of second MR elements includes an upper second MR element and a lower second MR element, the lower second MR element being electrically coupled to the voltage supply terminal of the sensor via the upper second MR element  (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout — R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout —; Examiner interpretation “R3 is coupled to Vout through R4”), and the upper first MR element and the upper second MR element are formed in the first region of the substrate, and the lower first MR element and the lower second MR element are formed in the second region of the substrate. (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; “the area under R2 and R4 is the first region, the area under R1 and R3 is the second region”)

	Regarding Claim 11, Paul teaches the limitations of claim 8, which this claim depends on.
	Paul further teaches, the sensor of claim 8, wherein at least one of the first MR elements includes a giant magnetoresistance (GMR) element, and at least one of the second MR elements includes a giant magnetoresistance (GMR) element. (Fig. 1, Para. [0031] In one advantageous further development, the magnetoresistive resistor arrangements may be AMR-, GMR-, or TMR-resistor arrangements, which are arranged on a chip substrate.)

	Regarding Claim 12, Paul teaches the limitations of claim 8, which this claim depends on.
	Paul further teaches, the sensor of claim 8, wherein at least one of the first MR elements includes a tunnel magnetoresistance (TMR) element, and at least one of the second MR elements includes a tunnel magnetoresistance (TMR) element. (Fig. 1, Para. [0031] In one advantageous further development, the magnetoresistive resistor arrangements may be AMR-, GMR-, or TMR-resistor arrangements, which are arranged on a chip substrate.)

	Regarding Claim 14, Paul teaches the limitations of claim 8, which this claim depends on.
	Paul further teaches, the sensor of claim 8, wherein: the first pinning direction is opposite to the second pinning direction (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch to a terminal connection Vout and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch to another terminal connection Vout and likewise have an antiparallel pinning direction; Examiner interpretation “R1 to R4 have different pinning directions”), and a first output node of the bridge circuit is coupled between the at least two of the first MR elements and a second output node of the bridge circuit is coupled between the at least two of the second MR elements. (Fig. 3a, Para. [0062] With regard to circuitry, the measuring bridge 10.1 shown in FIG. 3a may be converted into the measuring bridge 10.2 shown in FIG. 3b by swapping the supply voltage and output voltage contacts Vb and Vout; Examiner interpretation “the upper Vout terminal is the supply voltage, the lower Vout terminal is the ground, the node between R1 and R2 is the first output node, the node between R3 and R4 is the second output node”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US20170322052A1) (herein after Paul) as applied to claims 1 – 5, 7 – 12, 14 above, and further in view of Paci et al (US2012/0161756 A1) (herein after Paci).

	Regarding Claim 6, Paul teaches the limitations of claim 1, which this claim depends on.
	Paul fails to teach, the sensor of claim 1, wherein the first region and the second region are spaced apart from one another by a distance that is greater than a distance between the first and second MR elements in the first region.
	In analogous art, Paci teaches, wherein the first region (Fig. 4, first conductive portion 32a) and the second region (Fig. 4, fourth conductive portion 32d) are spaced apart from one another by a distance that is greater than a distance between the first (Fig. 4, magnetoresistive element 34a) and second MR elements (Fig. 4, magnetoresistive element 34d) in the first region. (Fig. 4, ¶ 0057; Examiner interpretation: the distance between first conductive portion 32a and fourth conductive portion 32d is greater than the distance between magnetoresistive elements 34a and 34d.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul by combining the regions and elements taught by Paul with the regions and elements taught by Paci respectively to achieve the predictable result of optimizing the layout of a magnetic field sensor. [Paci: ¶ 0061.]

	Regarding Claim 13, Paul teaches the limitations of claim 8, which this claim depends on.
	Paul fails to teach, the sensor of claim 8, wherein the first region and the second region are spaced apart from one another by a distance that is greater than a distance between the first and second MR elements in the first region.
	In analogous art, Paci teaches, he sensor of claim 8, wherein the first region (Fig. 4, first conductive portion 32a) and the second region (Fig. 4, fourth conductive portion 32d) are spaced apart from one another by a distance that is greater than a distance between the first (Fig. 4, magnetoresistive element 34a) and second MR elements (Fig. 4, magnetoresistive element 34d) in the first region (Fig. 4, ¶ 0057; Examiner interpretation: the distance between first conductive portion 32a and fourth conductive portion 32d is greater than the distance between magnetoresistive elements 34a and 34d.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul by combining the regions and elements taught by Paul with the regions and elements taught by Paci respectively to achieve the predictable result of optimizing the layout of a magnetic field sensor. [Paci: ¶ 0061.]

4.	Claim(s) 15, 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US20170322052A1) (herein after Paul) as applied to claim 1 – 5, 7 – 12, 14 above.

	Regarding Claim 15, Paul teaches in the embodiment of Fig. 3a, a sensor comprising: a substrate (Fig. 6a, 6b, Para. [0070] FIGS. 6a and 6b show chip layouts of an angle sensor 30.1 or 30.2 respectively, which are each of identical construction but may, as already explained with regard to FIGS. 3a, 3b; The two Wheatstone bridges 40, 42 serve to determine a sine and a cosine component of a magnetic field and are arranged on a chip substrate 32; Examiner interpretation: angle 30.1 (the sensor) comprises substrate 32 (the substrate)) having a first region and a second region; (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3; Examiner interpretation: “the area under R2 and R4 is the first region, the area under R1 and R3 is the second region”) a first series of first magnetoresistive (MR) elements formed on the substrate, (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch — and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch — and likewise have an antiparallel pinning direction; Examiner interpretation “R1 and R2 (the first series), R1 and R2 (two first MR elements)”) —; and a second series of second MR elements formed on the substrate, (Fig. 3a, Para. [0060]: In FIG. 3a, R1 and R3 are connected in one bridge branch — and have an antiparallel pinning direction. R2 and R4 are likewise connected in one bridge branch — and likewise have an antiparallel pinning direction; Examiner interpretation“R3 and R4 (the second series), R3 and R4 (two second MR elements)”)—.
	In the embodiment of Fig. 3a, Paul fails to teach, — the first series of first MR elements including two first pairs of first MR elements, each first pair of first MR elements including first MR elements that have opposite pinning directions, such that the first MR elements in each of the first pairs are formed in different ones of the first region and the second region of the substrate; — the second series of second MR elements including two second pairs of second MR elements, each second pair of second MR elements including second MR elements that have opposite pinning directions, such that the second MR elements in each of the second pairs are formed in different ones of the first region and the second region of the substrate, — wherein a first output node of the bridge circuit is coupled between the two first pairs of first MR elements and a second output node of the bridge circuit is coupled between the two second pairs of second MR elements..
	In the embodiment of Fig. 4a, Paul teaches, — the first series (Fig. 4a, ¶ 0066 R21, R22, R11, R12) of first MR elements including two first pairs of first MR elements (Fig. 4a, ¶ 0066 R21, R22, R11, R12; Examiner interpretation: R21, R22 is the first pair, R11, R12 is the other first pair), each first pair of first MR elements including first MR elements that have opposite pinning directions, such that the first MR elements in each of the first pairs are formed in different ones of the first region (Fig. 4b, ¶ 0066; Examiner interpretation: R22 is formed in the second one of the first region, R42 is formed in the first one of the first region) and the second region (Fig. 4b, ¶ 0066; Examiner interpretation: R21 is formed in the first one of the second region, R41 is formed in the second one of the second region) of the substrate; — the second series (Fig. 4a, ¶ 0066 R41, R42, R31, R32) of second MR elements including two second pairs of second MR elements (Fig. 4a, ¶ 0066 R41, R42, R31, R32; Examiner interpretation: R41, R42 is the second pair, R31, R32 is the other second pair), each second pair of second MR elements including second MR elements that have opposite pinning directions, such that the second MR elements in each of the second pairs are formed in different ones of the first region (Fig. 4b, ¶ 0066; Examiner interpretation: R32 is formed in the second one of the first region, R12 is formed in the first one of the first region) and the second region (Fig. 4b, ¶ 0066; Examiner interpretation: R31 is formed in the first one of the second region, R11 is formed in the second one of the second region) of the substrate, — wherein a first output node (Fig. 4a, Vb) of the bridge circuit is coupled between the two first pairs of first MR elements and a second output node (Fig. 4a, Vb) of the bridge circuit is coupled between the two second pairs of second MR elements.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 3a with the features of the embodiment of Fig. 4a to achieve the predictable result of measuring a magnetic field and filtering two harmonics by utilizing fewer sensors. [Paul: ¶ 0066.]

	Regarding Claim 16, Paul teaches, the limitations of claim 15, which this claim depends on.
	In the embodiment of Fig. 3a, Paul further teaches, the sensor of claim 15, further comprising a body (Fig. 6a, Para. [0070] chip layouts of an angle sensor 30.1 or 30.2 respectively) arranged to encapsulate the substrate, the first series of first MR elements, and the second series of second MR elements. (Fig. 6a, Para. [0070]; Examiner interpretation: “the chip is the body”)

	Regarding Claim 18, Paul teaches the limitations of claim 15, which this claim depends on.
	In the embodiment of Fig. 3a, Paul further teaches, the sensor of claim 15, wherein at least one of the first MR elements includes a giant magnetoresistance (GMR) element, and at least one of the second MR elements includes a giant magnetoresistance (GMR) element. (Fig. 1, Para. [0031] In one advantageous further development, the magnetoresistive resistor arrangements may be AMR-, GMR-, or TMR-resistor arrangements, which are arranged on a chip substrate.)

	Regarding Claim 19, Paul teaches the limitations of claim 15, which this claim depends on.
	In the embodiment of Fig. 3a, Paul further teaches, the sensor of claim 15, wherein at least one of the first MR elements includes a tunnel magnetoresistance (TMR) element, and at least one of the second MR elements includes a tunnel magnetoresistance (TMR) element. (Fig. 1, Para. [0031] In one advantageous further development, the magnetoresistive resistor arrangements may be AMR-, GMR-, or TMR-resistor arrangements, which are arranged on a chip substrate.)

	Regarding Claim 20, Paul teaches the limitations of claim 15, which this claim depends on.
	In the embodiment of Fig. 3a, Paul further teaches, the sensor of claim 15, wherein the first MR elements formed in the first region of the substrate have different pinning directions and are part of different first pairs of first MR elements (Fig. 4b, ¶ 0066; Examiner interpretation: R22 and R42 are from different first pairs), and the second MR elements formed in the first region of the substrate have different pinning directions and are part of different second pairs of second MR elements. (Fig. 4b, ¶ 0066; Examiner interpretation: R32 and R12 are from different pairs)

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US20170322052A1) (herein after Paul) as applied to claims 15, 16, 18 – 20 above, and further in view of Paci et al (US2012/0161756 A1) (herein after Paci).

	Regarding Claim 17, Paul teaches, the limitations of claim 15, which this claim depends on.
	Paul fails to teach, the sensor of claim 15, wherein the first region and the second region are spaced apart from one another by a distance that is greater than a distance between the first and second MR elements in the first region.
	In analogous art, Paci teaches, wherein the first region (Fig. 4, first conductive portion 32a) and the second region (Fig. 4, fourth conductive portion 32d) are spaced apart from one another by a distance that is greater than a distance between the first (Fig. 4, magnetoresistive element 34a) and second MR elements (Fig. 4, magnetoresistive element 34d) in the first region. (Fig. 4, ¶ 0057; Examiner interpretation: the distance between first conductive portion 32a and fourth conductive portion 32d is greater than the distance between magnetoresistive elements 34a and 34d.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul by combining the regions and elements taught by Paul with the regions and elements taught by Paci respectively to achieve the predictable result of optimizing the layout of a magnetic field sensor. [Paci: ¶ 0061.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858